I concur in the judgment in this case, and also in the propositions of law stated in the syllabi, except that I am unable to base the first syllabus upon the fact of the railroad being immediately adjacent to the premises of the employer. It seems that the rule of law must be the *Page 625 
same whether the railroad is adjacent or more remote, so long as it lies between the premises of the employer and the restaurant to which the employee has gone for his breakfast during the period of the performance of his task. The legal question in this case is whether the employee was in the course of his employment while going for something to eat, and that question cannot be influenced by the proximity of the railroad to the premises of the employer.